DETAILED ACTION
Notice to Applicant

1.	The following is a FINAL action upon examination of application number 15/699,286, filed on 09/08/2017. Claims 1-19 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 15/699,286, filed 09/08/2017 Claims Priority from Provisional Application 62/385,516, filed 09/09/2016, and Claims Priority from Provisional Application 62/415,297, filed 10/31/2016.

Response to Amendment

4.	In the response filed May 16, 2022, Applicant amended claims 1 and 9, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claim 1 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly these rejections have been withdrawn.

6.	The claim rejections under 35 U.S.C. 101 were previously withdrawn [Office Action dated 04/16/2021].

Response to Arguments

7.	Applicant's arguments filed May 16, 2022, have been fully considered.

8.	Applicant submits “With respect to the rejection of independent claim 1, Applicant respectfully submits that the combination of Ledford, Sobhy, Cooper, and Hermans does not disclose or suggest “one or more device-neutral workflows is received by an engine loaded on the first device and executed by a processor of the first device, ...wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the one or more monitoring, picking, and conveying devices,” as recited in amended claim 1.” [Applicant’s Remarks, 05/16/22, page 9]

In response to the Applicant’s argument that “the combination of Ledford, Sobhy, Cooper, and Hermans does not disclose or suggest “one or more device-neutral workflows is received by an engine loaded on the first device and executed by a processor of the first device,...wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the one or more monitoring, picking, and conveying devices,” as recited in amended claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 05/16/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

9.	Applicant submits “Cooper does not disclose or suggest wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices, as recited in amended claim 1.” [Applicant’s Remarks, 05/16/22, page 12]

In response to Applicant’s argument that “Cooper does not disclose or suggest wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices, as recited in amended claim 1,” the Examiner notes that Cooper is not being relied upon to disclose the disputed limitation. Accordingly, this argument is deemed moot.

10.	Applicant submits “while amended claim 1 recites “an engine loaded on the first device and executed by a processor of the first device, wherein the engine is device-specific and comprises logic or instructions,” Hermans discloses that the gateway devices are separate bridge
devices which are used to translate between legacy devices (which communicate via device- native formats) and device management infrastructure (which communicates via device-agnostic
formats). Hermans teaches that the legacy devices are coupled to these gateway devices, rather  than include any sort of functionality themselves.” [Applicant’s Remarks, 05/16/22, pages 13-14]

As best understood by the Examiner, Applicant argues that Herman does not teach wherein each of the one or more device-neutral workflows is received by an engine loaded on the first device and executed by a processor of the first device. In response the Examiner notes that this limitation has been amended into the claims and is narrower than original claim 1. The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 05/16/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-4, 6-7, 9-10, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford et al., Pub. No.: US 2003/0171947 A1, [hereinafter Ledford], in view of Sobhy, Pub. No.: US 2014/0237092 A1, [hereinafter Sobhy], in view of Cooper et al., Pub. No.: US 2013/0123963 A1, [hereinafter Cooper], in view of Hermans et al., Pub. No.: US 2016/0117458 A1, [hereinafter Hermans], in further view of Aronoff et al., Pub. No.: US 2019/0158493 A1, [hereinafter Aronoff].

As per claim 1, Ledford teaches a method for more efficiently enabling and controlling communications between a plurality of different devices for execution of one or more tasks, functions, and/or operations by the different devices at a facility (paragraph 0002, discussing an enterprise-wide business process management system and method that operates across multiple and diverse computer platforms to deliver workflow-based business process management solutions), comprising: 

receiving, with a communications system, identification information from a first device of the plurality of different devices, wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms (paragraph 0014, discussing an innovative computer-based system for implementing business processes can access data existing on one or more of the computer platforms of an enterprise to implement workflows by a workflow engine. Workflows can be defined as computer software representations of an activity or activities performed by an enterprise comprising a business process. A workflow engine is a computer software program component that operates on the computer software comprising the workflow to automate the activity...Data for supporting the workflow can be identified, including sources of that data within the enterprise [i.e., receiving identification information]…; paragraph 0046, discussing that during the operation of the workflow 224, data supporting the workflow can be retrieved from data sources contained on computer systems other than the computer system hosting the multidimensional process engine even if the computer system containing the data source runs a different computer operating system [i.e., This shows that at least some of the plurality of different devices utilize distinct operating platforms]; paragraph 0079, discussing that all of the enterprise-wide systems containing any of the data determined in step 360 are identified. This identification step can be done manually be a person or automatically, such as by a computer querying a database that associates data types with enterprise-wide systems containing those data);

retrieving, with the communications system, one or more device-neutral workflows associated with the received identification information (paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow access to all the data needed to support execution of the delegates comprising the workflow. As discussed previously in association with FIG. 2, software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors 231, 233, 234 that retrieve data in support of a workflow 224. This software functionality, implemented with a platform independent computer language [i.e., retrieving one or more device-neutral workflows associated with the received identification information] such as XML, enables the workflow 224 to manage a process across computer platforms in an enterprise. For example, in the lost/stolen credit card example, a workflow 224 may instantiate an action that causes the integration manager 232 to instantiate a data connector to retrieve applicant and co-applicant information associated with an account from a storage drive on an Ethernet network and to instantiate a different data connector to retrieve data on account activity from a mainframe computer. In Step 340, all possible communication links are determined. Subsequent steps determine the precise data needs and the sources of that data; paragraph 0076, discussing that data sources are determined. This determination is made by associating the data needs identified with sources of that data. These sources may exist on a variety of computer platforms across an enterprise and may include databases identified in the Data Sources 240 layer or may include other sources, such as data gathered from a person during implementing a workflow comprising the business process); 

transmitting, with the communications system, the one or more device-neutral workflows to the first device, wherein each of the one or more device-neutral workflows is received by an engine (paragraph 0077, discussing that workflow analysis and design are performed. This step translates the business rules, data needs, and data sources into a computer software model of the business process; paragraph 0078, discussing that a workflow engine is operated. This operation implements the automated process represented in the computer model of the workflow designed at step 380. In the exemplary embodiment, the multidimensional process engine 222, residing on the Business Solutions Server 113, operates the workflow. In the lost/stolen card example, a lost/stolen card workflow may be initiated by a cardholder calling into a customer service center to report her card stolen. A customer service representative may then initiate the workflow engine [i.e., each of the one or more workflows is received by an engine], which then takes the cardholder and customer service representative through the workflow [i.e., transmitting, with the communications system, the one or more workflows to the first device], including prompting the customer service representative to take data and communicate with the cardholder and retrieving data, as necessary, across the enterprise to support the reporting and reissue process; paragraph 0085, discussing that the "delegate" is defined to accomplish the first workflow element. A delegate is a computer code that performs a specific task, whether that task is to make a decision or retrieve or transmit data. The task is initiated when the delegate is called in an XML document that contains the workflow; paragraph 0081); 

retrieving, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows (paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow 224 access to all the data needed to support execution of the delegates comprising the workflow 224. Software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors 231, 233, 234 that retrieve data in support of a workflow 224 [i.e., retrieving a set of logic or operating instructions in the device-neutral workflows]. This software functionality, implemented with a platform independent computer language such as XML, enables the workflow 224 to manage a process across computer platforms in an enterprise. For example, in the lost/stolen credit card example, a workflow 224 may instantiate an action that causes the integration manager 232 to instantiate a data connector to retrieve applicant and co-applicant information associated with an account from a storage drive on an Ethernet network and to instantiate a different data connector to retrieve data on account activity from a mainframe computer. In Step 340, all possible communication links are determined. Subsequent steps determine the precise data needs and the sources of that data; paragraph 0089, discussing that FIG. 6 presents a logical flow diagram illustrating the process 570 for developing a workflow delegate, a step in the workflow analysis and design process discussed above in conjunction with FIG. 5…At step 610, the process determines if the delegate is a "Data" shape, as designated at step 530, associated with a delegate to perform a data handling function. In other words, was it decided at step 530 that this delegate will retrieve data as part of the workflow. If the result is "Yes," the process moves to step 635. At step 635, the process identifies the data to be handled by the delegate. This identification is based on the business rules that define the process. Once the data have been identified, the process identifies the data sources and communications links necessary to retrieve the data at step 660...Once identified, the process moves to step 675, where the XML code for the delegate is written; paragraphs 0040, 0077, 0090), and 

controlling, with the distinct operating platform or software of the first device, the execution by the first device, of selected tasks, functions, and/or operations of the one or more device-neutral workflows, as defined by the set of logic or operating instructions (paragraph 0040, discussing that the Process Tier 220 consists of both workflow and business services. Every action of a process managed by the exemplary embodiment is part of a workflow 224, which comprises one or more definition steps that convert business rules that govern the process to actions [i.e., controlling the execution by the first device of selected tasks, functions, and/or operations of the one or more workflows, as defined by the set of logic or operating instructions]. A workflow engine, executes definitions of a workflow 224 on a step-by-step basis, driving both the screen display and the actions associated with each step.  A workflow 224 can trigger a display to the user, retrieve data, make a decision, run a sub-workflow, or defer a workflow 224 for completion by another user; paragraph 0091, discussing that a delegate associated with a data shape in the exemplary embodiment retrieves data that exists somewhere across the enterprise, such as Data Sources 240, implementing the features of the exemplary embodiment that allows for communications across a variety of computer platforms when operating a workflow engine to implement the business solution process. A delegate associated with a display shape in the exemplary embodiment can be used to input data not contained in one of the Data Sources 240. Once any data gathering has been determined, the process moves to step 675, where the XML code for the delegate is written; paragraph 0101, discussing that a business process can be broken into business rules that define the process. These business rules can then be categorized into work element categories and translated into workflow elements. Data for supporting the workflow can be identified, including sources of that data within the enterprise. Delegates can be designed to implement each individual workflow element. For example, a delegate can be designed to support the retrieval of data from a computer platform other than the platform hosting a workflow engine. These delegates can be assembled and operated as workflow elements to form the workflow processed by the workflow engine; paragraphs 0046, 0077).

While Ledford teaches wherein each of the one or more device-neutral workflows is received by an engine, it does not explicitly teach that the engine is loaded on the first device and that each of the one or more device-neutral workflows is executed by a processor of the first device, wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows; and accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the one or more monitoring, picking, and conveying devices. Sobhy in the analogous art of workflow management teaches:

translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows (paragraph 0022, discussing that Section A describes an illustrative environment for controlling target devices using a service system and device-agnostic pipe mechanisms [i.e., device-neutral workflows]; paragraph 0032, discussing that each pipe mechanism is constructed in a device-agnostic manner. This means that each pipe mechanism has the capacity to interact with different kinds of target devices, irrespective of the native functionality provided by the target devices; paragraph 0059, discussing that the device driver module provides driver mechanisms that allow the server modules to control different types of target devices. For instance, the device driver module may use a first kind of driver mechanism to convert control instructions into an appropriate form [i.e., converting control instructions into an appropriate form suggests translating operating instructions in the device-neutral workflows] for use in controlling a relatively simple lighting mechanism. The device driver module may use a second kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a more complex and versatile lighting switch. From a high-level perspective, the device driver module allows each service to be constructed in a device-agnostic manner…; paragraph 0066); and 

accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more devices of the plurality of devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. The pipe mechanisms are constructed in a device-agnostic manner. This means that any pipe mechanism is capable of interacting with plural types of target devices, without regard to the native functionality provided by the target devices; paragraph 0030, discussing that a service system interacts with a plurality of target devices via a plurality of respective pipe mechanisms. A plurality of users may also interact with the service system using a plurality of user devices running applications 110. Users can control the target devices through these channels. For example, a user can interact with an application to program a service hosted by the service system. Based on that programming, the service may then send instructions to a target device that have the effect of controlling the target device; paragraph 0042, discussing that starting with the target devices, these devices can represent any type of functionality...Other target devices correspond to equipment provided in a business environment of any type, including a warehouse environment, a manufacturing environment, and so on…; paragraph 0059, discussing that the device driver module provides driver mechanisms that allow the server modules to control different types of target devices. For instance, the device driver module may use a first kind of driver mechanism to convert control instructions [i.e., using the translated set of instructions] into an appropriate form for use in controlling a relatively simple lighting mechanism. The device driver module may use a second kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a more complex and versatile lighting switch, e.g., a lighting switch which incorporates a dimming function in addition to an on-off function [i.e., accessing one or more device-specific components and/or resources of the first device to instruct the one or more device-specific components or resources to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility]. From a high-level perspective, the device driver module allows each service to be constructed in a device-agnostic manner, e.g., without taking into account the particular nature of the native functionality provided by the target devices; paragraphs 0019, 0032, 0066).

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying Ledford to include Sobhy’s features for translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows and accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more devices of the plurality of devices to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, in the manner claimed, would serve the motivation of providing a uniform framework for controlling different kinds of target devices, thereby reducing the complexity and cost associated with the task of controlling plural target devices (Sobhy at paragraph 0034), or in the pursuit of carrying out business services that are easily adaptable to a wide variety of business applications; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Ledford-Sobhy combination teaches a set of logic or operating instructions, it does not explicitly teach wherein each of the one or more device-neutral workflows is received by an engine loaded on the first device and executed by a processor of the first device, wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; that the set of logic or operating instructions is a set of logic or operating instructions for performing an order fulfillment task; and accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the one or more monitoring, picking, and conveying devices. Cooper in the analogous art of industrial control systems teaches:

the set of logic or operating instructions for performing an order fulfillment task (paragraph 0003, discussing that industrial controllers and their associated control programming are central to the operation of modern industrial automation systems. These controllers interact with field devices on the plant floor to carry out controlled processes relating to such objectives as manufacture of a product, material handling, batch processing, and other such processes. Industrial controllers store and execute user-defined control programs to effect decision-making in connection with the controlled process. Such programs can include, but are not limited to, ladder logic, sequential function charts, function block diagrams, structured text, or other such platforms; paragraph 0040, discussing that MES (Manufacturing and Execution System) 208 can map incoming ERP request 204 to a suitable workflow for execution by the MES system. In connection with generating this workflow, MES system can identify machines or devices that can be leveraged to fulfill the business request, as well as their associated controllers. MES system 208 can then translate the workflow to an executable output 210 capable of execution by the identified controllers [i.e., the translated workflow corresponds for fulfilling the business request corresponds to the set of logic or operating instructions for performing an order fulfillment task – as set forth above, the business request represents a customer order for a specified quantity of a selected product (paragraph 0062)]. This executable output 210 can comprise any suitable format understandable by the controllers, including, without limitation, sequential function charts, ladder logic, function block diagrams, structured text, distributed control agents, and the like. Executable output 210 can also comprise control output signals mapped to tags or other I/O associated with the controllers; paragraph 0062, discussing that as an example of how control context 714 can be used to facilitate selection of an activity set, consider a business request representing a customer order for a specified quantity of a selected product).

The Ledford-Sobhy combination describes features related to workflow management. Cooper discusses a manufacturing execution system for execution of workflows in response to specified business objectives. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy combination with Cooper because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy combination to include Cooper’s features for including operating instructions for performing an order fulfillment task, in the manner claimed, would serve the motivation of providing a flexible mechanism for interfacing with substantially any type of business system for exchange of business and production information (Cooper, paragraph 0058), or in the pursuit of issuing control management instructions in view of high-level considerations, such as order management, resource management, inventory, scheduling, etc. (Cooper, paragraph 0004); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Ledford-Sobhy-Cooper combination does not explicitly teach wherein each of the one or more device-neutral workflows is received by an engine loaded on the first device and executed by a processor of the first device, wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the one or more monitoring, picking, and conveying devices. Hermans in the analogous art of systems for managing and sharing access to data among a plurality of disparate devices teaches:

wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform (paragraph 0012, discussing a method for managing devices via a device management infrastructure. The method may include receiving a first set of device information in a device-native format from one or more devices in communication with a gateway device, converting the first set of device information to a device-agnostic format, and transmitting the first set of device information in the device-agnostic format to a remote server. The method may also include receiving a second set of device information in the device-agnostic format, converting the second set of device information to the device-native format, and transmitting the second set of device information in the device-native format to a device, wherein the device provided the first set of device information; paragraph 0062, discussing that the term “gateway devices” is used to refer to bridge devices that enable one or more “legacy devices” to communicate via the device management infrastructure. Gateway devices may serve to perform a protocol translation to translate device information provided in a device-native format into the device-agnostic format used throughout the device management infrastructure. The term “legacy device” may refer to any device that is configured to communicate in a device-native format instead of a device-agnostic format used by the device management infrastructure. A gateway device may receive device information from a legacy device in the device-native format, and an application executing on the gateway device may translate the device information into a device-agnostic format; paragraph 0096, discussing that the gateway device 218 may include separate circuitry for communication with devices and with the device management server, represented as the device communications circuitry 226 and the management server communications circuitry 228, respectively. The device communications circuitry 226 may include hardware configured to communicate with devices proximate or otherwise locally accessible to the gateway device via a device-specific protocol, and the management server communications circuitry 228 may be configured to communicate with a management server located remotely via a device-agnostic protocol; paragraph 0097);
accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions (paragraph 0059, discussing that the term “device information” should be understood to refer to any electronic data and/or signals that may be sent or received from an electronic device. For example, device information may include electronic data packets that reference a device state, such as the device's settings, firmware, or software. The device information may also include data received from one or more sensors coupled to or associated with a device in communication via a device management infrastructure…The device information may also be information sent to a device like an actuator position, a desired temperature,…, a motor speed, conveyor belt position settings, engine shutdown commands,…, or the like. In some embodiments, the device information may include commands, such as configuration settings, instructions to perform certain actions, or the like [i.e., This shows that one or more monitoring, picking, and conveying devices of the plurality of different devices are instructed to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions]; paragraph 0166, discussing that FIG. 18 illustrates a signal diagram of an example method for establishing communications between a legacy device and a device management infrastructure via a gateway device, such as the apparatus 218 described with respect to FIG. 2B or the gateway device 400 described with respect to FIG. 4. At action 1802, a legacy device provides a set of device information to a gateway device in a device-native format. At action 1804, the gateway device converts the device information from the device-native format to a device-agnostic format and, at action 1806, transmits the device-agnostic device information to a remote server. At action 1808, the remote server processes the device information. Processing of the device information may include providing the device information to one or more applications, executing a command contained within the device information, updating a virtual device model associated with the legacy device based on the device information, or the like. At action 1810, the remote server sends a device command to the legacy device via the gateway device. For example, the device command may be to alter the configuration of the legacy device, to perform an action, or any other command. The device command may also be encoded in a device-agnostic format. At action 1812, the gateway device receives the device command and converts it to the device-native format. At action 1814 the gateway device transmits the device command in the device-native format to the legacy device. At action 1816, the legacy device receives the device command in the device-native format and executes the command), wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the one or more monitoring, picking, and conveying devices (paragraph 0043, discussing that embodiments further provide the capability to manage and share access to data among a plurality of heterogeneous devices; paragraph 0058, discussing that embodiments of the device management infrastructure may also provide the capability to execute one or more applications to process device information received from one or more devices. These applications may execute internally to the device management infrastructure. For example, an application may receive data from a barcode scanner at a loading dock. As each incoming package is scanned, the application may look up data from the scanned barcode in a data table and update the location of the package in a database. Embodiments may also include the ability to notify applications external to the device management infrastructure. For example, the device management infrastructure may implement an API for communication with one or more applications or devices external to the device management infrastructure; paragraph 0059, discussing that the device information may also include data received from one or more sensors coupled to or associated with a device in communication via a device management infrastructure…The device information may also be information sent to a device like an actuator position, a desired temperature,…, a motor speed, conveyor belt position settings, engine shutdown commands,…, or the like. In some embodiments, the device information may include commands, such as configuration settings, instructions to perform certain actions, or the like; paragraph 0063, discussing that devices that are capable of operating as both an edge device and a legacy device may be configured by a purchaser or user to select how to communicate with other devices and with a device management infrastructure; paragraph 0112, discussing that the device gateway 400 may function to receive information from these legacy devices, and package and transmit the data in a device-agnostic format suitable for use by the remote server. As a specific example, a user may wish to track product inventory levels in a supply rack using RFID tag readers. The RFID tag readers may be configured to read RFID tags of items removed from the supply rack, and report the identity of the RFID tags over a network in a format specific to the RFID tag readers. An example device gateway 400 might receive the item tag information from these RFID sensors, and package and transmit the data to a remote server in a device-agnostic format; paragraph 0137, discussing that FIG. 7C depicts another set of devices associated with a merchant's world 736. As described with respect to the manufacturer's world 702, the merchant's world 736 may include one or more barcode scanners 740, RFID scanners 748, gateway devices 742, conveyor belts 746, and the like. As products are received from the carrier, a receiving dock barcode scanner 740 may scan the incoming products to confirm receipt. Incoming products 744 may be processed via the conveyor to be added to a product inventory 750, which is tracked via an RFID scanner 748 [i.e., This shows that the first device is one of the monitoring, picking, and conveying devices]. In some embodiments, the same RFID tag used to track the product at the manufacturer is also used to track the product in the merchant inventory 750. The merchant's world 736 may also include a point-of-sale 756. The point-of-sale 756 may scan products that are being sold to consumers. Each of the devices 740, 746, 748, 756 may be in communication with the device management infrastructure via the cloud 700. The device information provided by these devices may be converted into a device agnostic format by the gateway device 742 and used to track product inventory levels, manage shipping invoices, track customer purchase histories, and the like, using a device-agnostic communication format; paragraphs 0060, 0065).

The Ledford-Sobhy-Cooper combination describes features related to workflow management. Hermans is directed toward managing and sharing access to data among a plurality of disparate devices. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper combination with Hermans because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper combination to include Herman’s features for including an engine that is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the one or more monitoring, picking, and conveying devices, in the manner claimed, would serve the motivation of providing the capability to manage and share access to data among a plurality of heterogeneous devices (Hermans, paragraph 0043); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Ledford-Sobhy-Cooper-Hermans combination teaches wherein each of the one or more device-neutral workflows is received by an engine, it does not explicitly teach that the engine is loaded on the first device and that each of the one or more device-neutral workflows is executed by a processor of the first device. However, Aranoff in the analogous art of workflow management systems teaches this concept. Aranoff teaches:

wherein each of the one or more device-neutral workflows is received by an engine loaded on the first device and executed by a processor of the first device (paragraph 0014, discussing that the downstream workflows may be device independent; paragraph 0017, discussing that the role-based workflow is not dependent, i.e., it is independent of the user computing device; paragraph 0052, discussing that the remote computing device also includes a workflow engine to trigger a role-based workflow…As described above, such a workflow is independent of the user computing device [i.e., the device independent workflow is considered to be the device-neutral workflow] that acquired the data from the VDC. For example, as described above, the initial VDC may include information identifying a number of different workflows…; paragraph 0071, discussing that workflow instructions, when executed by a processor, may cause the remote computing system to trigger a workflow [i.e., This shows that the device independent workflow is executed by a processor of the first device]... The workflow is independent of the user computing device).

The Ledford-Sobhy-Cooper-Hermans combination describes features related to workflow management. Aronoff is directed toward a workflow management system. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans combination with Aronoff because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans combination to include Aranoff’s feature for including one or more device-neutral workflows received by an engine loaded on the first device and executed by a processor of the first device, in the manner claimed, would serve the motivation of facilitating adaptive workflows while using the same variable data component (Aronoff, paragraph 0019), or in the pursuit of facilitating a generation, standardization, and execution of a workflow within an enterprise computing architecture; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the method of claim 1. Ledford further teaches wherein the devices comprise software platforms or operating systems including Windows®, Android®, Linux®, or Vocollect® platforms or operating systems, or combinations thereof (paragraph 0005, discussing that computer systems typically include operating systems. Operating systems are software programs that control the basic functions of the hardware. Advances in computer hardware technology often result in the development of new operating systems. For example, early computer systems were typically mainframe computers or minicomputers, accessed by terminals, with operating systems such as Unix and VAX/VMS. Current mainframe computers may run the LINUX operating system. For many business applications, mainframe computer systems or minicomputers have been replaced by desktop computers, often linked into computer networks and running operating systems such as the WINDOWS and LINUX operating systems. However, for high-speed and high-volume e-commerce transactions and other data intensive operations, state-of-the-art mainframe systems may be employed; paragraph 0033, discussing that the Presentation Tier 210 is preferably a robust UI framework that may use "WINDOWS" application server technologies, specifically the ASP.NET environment. The user interface is persisted in a UI data store 246, with both client- and server-side components working together to dynamically render pages using sophisticated Extensible Stylesheet Language (XSL) transforms. These transforms enable a browser software program to understand how information in an XML document is to be presented by the browser. The UI data store 246, which may reside on the Business Solutions Server 113 (FIG. 1), is assessable through a common services layer comprising a System Services 257 and a Systems Operational Data Connector 255…).

As per claim 3, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the method of claim 1. Ledford further teaches wherein the devices further comprise an operating system including a Universal Windows Platform (paragraph 0005, discussing that  computer systems typically include operating systems. Operating systems are software programs that control the basic functions of the hardware. Advances in computer hardware technology often result in the development of new operating systems. For example, early computer systems were typically mainframe computers or minicomputers, accessed by terminals, with operating systems such as Unix and VAX/VMS. Current mainframe computers may run the LINUX operating system. For many business applications, mainframe computer systems or minicomputers have been replaced by desktop computers, often linked into computer networks and running operating systems such as the WINDOWS and LINUX operating systems. However, for high-speed and high-volume e-commerce transactions and other data intensive operations, state-of-the-art mainframe systems may be employed; paragraph 0027, discussing that FIG. 1 presents an operating environment 100 for an exemplary embodiment of the present invention. Referring now to FIG. 1, the operating environment 100 comprises a Business Solutions Platform; a computer network, such as an Ethernet; a mainframe system; and a peer-to-peer network. The Business Solutions Platform includes a Business Solutions Server and a Business Solutions Workstation and provides the platform, or computer hardware, for a computer software program comprising a server component of an exemplary embodiment of the present invention.  The Business Solutions Server comprises, for example, a Compaq DL380 server or similar device running Windows 2000 Advanced Server or other server software. The computer software program server component can reside on the Business Solutions Server and can be managed through the workstation. A Business Solutions Remote Access computer connected to the Business Solutions Server through a distributed computer network also can remotely manage operations of the computer software program server component; paragraph 0033, discussing that the Presentation Tier 210 is preferably a robust UI framework that may use "WINDOWS" application server technologies, specifically the ASP.NET environment. The user interface is persisted in a UI data store 246, with both client- and server-side components working together to dynamically render pages using sophisticated Extensible Stylesheet Language (XSL) transforms. These transforms enable a browser software program to understand how information in an XML document is to be presented by the browser…).

As per claim 4, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the method of claim 1. Ledford further teaches wherein the devices include servers, desktops, controllers, tablets, mobile phones, scanners, and/or combinations thereof (paragraph 0028, discussing that the computer software program server component of the exemplary embodiment is a multi-tiered program. Its logical framework is described in detail below, in conjunction with FIG. 2. A primary function of the computer software program server component is to manage and implement workflows using a workflow engine 115 and a primary function of the Business Solutions platform 110 is to host the computer software program server component; paragraph 0029, discussing that the operating environment 100 also includes a computer network. This network includes a server 125 and any number of desktop computers 121. A computer software program comprising a client component of an exemplary embodiment of the present invention may reside on any one of the desktop computers. The client component residing on one or more desktop computers and the server component residing on Business Solutions Server operate in tandem to design and operate a workflow. The client component can be used to develop delegates and assemble delegates into workflows. The client component also allows interaction with the Business Solutions Server when a workflow is implemented by the Business Solutions Server. This interaction may allow a user to see display screens and input data or take other actions triggered by running the workflow; paragraph 0030, discussing that the network may also include other peripheral equipment, such as a printer, a RAID Drive (a redundant array of independent disks for storing data), or a modem. The network may also contain other peripheral equipment, such as plotters, scanners, optical drives, laptop docking stations, and a network administrator's workstation).

As per claim 6, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the method of claim 1. Ledford further teaches further comprising: managing device resources and/or device-specific components of the devices using a first component of the engine of the first device including device-dependent or device-specific instructions (paragraph 0014, discussing that a workflow engine is a computer software program component that operates on the computer software comprising the workflow to automate the activity. For an enterprise, a business process can be broken into business rules that define the process. These business rules can then be categorized into work element categories and translated into workflow elements. Data for supporting the workflow can be identified, including sources of that data within the enterprise.  Delegates, which are discrete segments of computer code that can represent a business rule, can be designed to implement each individual workflow element. For example, a delegate can retrieve data from a computer platform other than the platform hosting a workflow engine. The workflow can then be assembled and operated with the workflow engine to accomplish the business process, that is, to perform many of the workflow elements in an automated fashion; paragraph 0028, discussing that a primary function of the computer software program server component is to manage and implement workflows using a workflow engine; paragraph 0085); and

initiating communication with a third component of the engine using a device-specific executable logic component of the engine (paragraph 0040, discussing that the Process Tier 220 consists of both workflow and business services. Every action of a process managed by the exemplary embodiment is part of a workflow 224, which comprises one or more definition steps that convert business rules that govern the process to actions.  A multidimensional process engine 222, also referred to herein as a workflow engine, executes definitions of a workflow 224 on a step-by-step basis, driving both the screen display and the actions associated with each step.  A workflow 224 can trigger a display to the user, retrieve data, make a decision, run a sub-workflow, or defer a workflow 224 for completion by another user; paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow 224 access to all the data needed to support execution of the delegates comprising the workflow 224. As discussed previously in association with FIG. 2, software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors that retrieve data in support of a workflow 224. This software functionality, implemented with a platform independent computer language such as XML, enables the workflow 224 to manage a process across computer platforms in an enterprise; paragraph 0085, discussing that the "delegate" is defined to accomplish the first workflow element. As used in the exemplary embodiment, a delegate is a computer code that performs a specific task, whether that task is to make a decision or retrieve or transmit data. The task is initiated when the delegate is called in an XML document that contains the workflow).

Ledford does not explicitly teach loading and running the one or more device-neutral workflows on the devices using the third component of the one or more engines. However, Sobhy in the analogous art of workflow management teaches this concept (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner. This means that any pipe mechanism is capable of interacting with plural types of target devices, without regard to the native functionality provided by the target devices; paragraph 0030, discussing that FIG. 1 shows an illustrative environment 100 in which a service system interacts with a plurality of target devices via a plurality of respective pipe mechanisms. A plurality of users may also interact with the service system using a plurality of user devices running applications 110. Users can control the target devices through these channels. For example, a user can interact with an application to program a service hosted by the service system. Based on that programming, the service may then send instructions to a target device that have the effect of controlling the target device; paragraph 0059, discussing that the device driver module provides driver mechanisms that allow the server modules to control different types of target devices. For instance, the device driver module may use a first kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a relatively simple lighting mechanism. The device driver module may use a second kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a more complex and versatile lighting switch, e.g., a lighting switch which incorporates a dimming function in addition to an on-off function. From a high-level perspective, the device driver module allows each service to be constructed in a device-agnostic manner, e.g., without taking into account the particular nature of the native functionality provided by the target devices).

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying Ledford to include Sobhy’s features for loading and running the one or more device-neutral workflows on the devices using the third component of the one or more engines, in the manner claimed, would serve the motivation of providing a uniform framework for controlling different kinds of target devices, thereby reducing the complexity and cost associated with the task of controlling plural target devices (Sobhy at paragraph 0034), or in the pursuit of carrying out business services that are easily adaptable to a wide variety of business applications; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the method of claim 1. Although not taught by Ledford, Sobhy teaches wherein the facility comprises an order fulfillment facility or warehouse for fulfillment of product orders (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner; paragraph 0042, discussing that starting with the target devices, these devices can represent any type of functionality…Other target devices correspond to equipment provided in a vehicle of any type. Other target devices correspond to equipment provided in a business environment of any type, including a warehouse environment, a manufacturing environment [i.e., This shows that the facility comprising a fulfillment facility or warehouse for fulfillment of product orders], a care-giving environment, a government-related environment of any type, and education-related environment of any type, and so on. The target devices 104 can encompass yet other types of equipment for use in any environment).

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying Ledford to include Sobhy’s feature for including an order fulfillment facility or warehouse for fulfillment of product orders, in the manner claimed, would serve the motivation of providing a uniform framework for controlling different kinds of target devices, thereby reducing the complexity and cost associated with the task of controlling plural target devices (Sobhy at paragraph 0034), or in the pursuit of carrying out business services that are easily adaptable to a wide variety of business applications; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9 Ledford teaches a communication and control system for enabling and controlling communications for execution of one or more tasks, functions, and/or operations within a facility, the system comprising: a plurality of differing devices, each comprising a processor, and wherein one or more of the devices utilize disparate operating systems and/or software programs; and a series of engines (paragraph 0002, discussing that an enterprise-wide business process management system and method that operates across multiple and diverse computer platforms to deliver workflow-based business process management solutions; paragraph 0013, discussing a method for operating an enterprise-wide business process management software solution across multiple and diverse computer platforms; paragraph 0036, discussing that the variety of operating systems or platforms in the operating environment 100 is connected via one or more computing networks or interconnections; paragraph 0046, discussing that the exemplary logical framework 200 also enables the workflow 224 to be operated on by the multidimensional process engine 222, or workflow engine, resulting in the automation of the business solution process. During the operation of the workflow 224, data supporting the workflow can be retrieved from data sources contained on computer systems other than the computer system hosting the multidimensional process engine 222 even if the computer system containing the data source runs a different computer operating system).

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

	As per claim 19, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the system of claim 9. Although not explicitly taught by the Ledford-Sobhy-Cooper combination, Hermans in the analogous art of systems for managing and sharing access to data among a plurality of disparate devices teaches wherein the other device is one of automated monitoring, picking, and conveying devices (paragraph 0059, discussing that the device information may also include data received from one or more sensors coupled to or associated with a device in communication via a device management infrastructure…The device information may also be information sent to a device like an actuator position, a desired temperature,…, a motor speed, conveyor belt position settings, engine shutdown commands,…, or the like. In some embodiments, the device information may include commands, such as configuration settings, instructions to perform certain actions, or the like; paragraph 0137, discussing that FIG. 7C depicts another set of devices associated with a merchant's world 736. As described with respect to the manufacturer's world 702, the merchant's world 736 may include one or more barcode scanners 740, RFID scanners 748, gateway devices 742, conveyor belts 746, and the like. As products are received from the carrier, a receiving dock barcode scanner 740 may scan the incoming products to confirm receipt. Incoming products 744 may be processed via the conveyor to be added to a product inventory 750, which is tracked via an RFID scanner 748. In some embodiments, the same RFID tag used to track the product at the manufacturer is also used to track the product in the merchant inventory 750. The merchant's world 736 may also include a point-of-sale 756. The point-of-sale 756 may scan products that are being sold to consumers. Each of the devices 740, 746, 748, 756 may be in communication with the device management infrastructure via the cloud 700. The device information provided by these devices may be converted into a device agnostic format by the gateway device 742 and used to track product inventory levels, manage shipping invoices, track customer purchase histories, and the like, using a device-agnostic communication format).

The Ledford-Sobhy-Cooper combination describes features related to workflow management. Hermans is directed toward managing and sharing access to data among a plurality of disparate devices. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper combination with Hermans because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper combination to include Herman’s feature for including one of automated monitoring, picking, and conveying devices, in the manner claimed, would serve the motivation of providing the capability to manage and share access to data among a plurality of heterogeneous devices (Hermans, paragraph 0043); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

17.	Claims 5, 8, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford in view of Sobhy, in view of Cooper, in view of Hermans, in view of Aronoff, in further view of Grabovski, Pub. No.: US 2014/0278627 A1, [hereinafter Grabovski].

As per claim 5, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the method of claim 1, but it does not explicitly teach wherein the set of instructions of each device-neutral workflow comprise instructions for analyzing quality of the tasks, functions, or operations performed at the facility and/or allowing one or more users or facility personnel to evaluate quality of the tasks, operation, or functions of the facility using at least one device of the devices. However, Grabovski in the analogous art of workflow management teaches this concept  (abstract, discussing flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel. In addition, such an order fulfillment management system may also be more easily adapted for different retail store environments as the system allows a designer to easily create or modify a fulfillment workflow by selecting predefined common business processes or creating any additional custom business processes…; paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0060, discussing that the instructions of a first and a second workflow of a first and a second fulfillment program may be provided to the portable device based on other relevant information. In one embodiment, the current instructions being provided to a portable device may be selected based on the selected workflow(s) currently being driven and a characteristic of the user of the portable device, such as the location of the user. For example, if the user 124 is currently located in one of the aisles of the retail store and is retrieving an item per a "Pick" business process of the first workflow, the next instruction sent to the portable device 104 by the order fulfillment management engine may be a "Pick" business process of the second workflow, rather than the next subsequent instruction in the first workflow, as the user is already at the location where the "Pick" business process of the second workflow must be completed. In other embodiments, the current instructions being provided to a portable device may be based on some other characteristic of the user such as the qualifications of the user or the current task being performed by the user; paragraph 0065, discussing that the fulfillment management engine includes a performance management component, a fulfillment administration component, and a fulfillment scheduling and tracking component. The performance management component is coupled to both the reporting component and the fulfillment administration component. The fulfillment administration component is also coupled to the reporting component and the fulfillment scheduling and tracking component…; paragraph 0094, discussing that based on the received task status update signals 244, the order fulfillment management engine provides order status update signals 212 to the order management system. According to one embodiment, based on the received task status update signals 244, the order fulfillment management engine may also send an order adjustment signal to the order management system (e.g., based on a task which is unable to be performed or is incomplete) to request adjustment of the order. The order fulfillment management engine may also send data feeds 236 with performance metrics to the reporting component regarding the performance of the order management system). 

The Ledford-Sobhy-Cooper-Hermans-Aranoff combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans-Aranoff combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans-Aranoff combination to include Grabovski’s feature for including instructions for analyzing quality of the tasks, functions, or operations performed at the facility and/or allowing one or more users or facility personnel to evaluate quality of the tasks, operation, or functions of the facility using at least one device of the devices, in the manner claimed, would serve the motivation of providing a flexible and more efficient order fulfillment management system (Grabovski, paragraph 0037) or in the pursuit of allowing companies to improve their financial performance by driving down costs, increasing revenue and ensuring continued performance monitoring; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the method of claim 1, but it does not explicitly teach further comprising interchangeably controlling and executing one or more tasks, functions, or operations of a plurality of picking stations at an order fulfillment facility or warehouse using multiple devices of the devices. However, Grabovski in the analogous art of workflow management teaches this concept (abstract, discussing a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel. In addition, such an order fulfillment management system may also be more easily adapted for different retail store environments as the system allows a designer to easily create or modify a fulfillment workflow by selecting predefined common business processes or creating any additional custom business processes…; paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0049, discussing that    where a designer 132 desires to define a "ship from store" fulfillment program for a retail store, the designer 132 may operate the GUI to select a plurality of predefined common business processes to define the fulfillment workflow associated with the "ship from store" fulfillment program.  In one embodiment, the designer 132 defines the fulfillment workflow of the "ship from store" fulfillment program by selecting the common "Pick", "Stage", "Pack", "Ship", and "Load" business processes. In such a program, the business process workflows associated with the common "Pick", "Stage", "Pack", "Ship", and "Load" business processes would result in the order being picked from inventory, prepared for further processing, packed, prepared for shipping, and loaded onto the delivery vehicle; paragraph 0060, discussing that the instructions of a first and a second workflow of a first and a second fulfillment program may be provided to the portable device 104 based on other relevant information. In one embodiment, the current instructions being provided to a portable device 104 may be selected based on the selected workflow(s) currently being driven and a characteristic of the user of the portable device 104. For example, if the user is currently located in one of the aisles of the retail store and is retrieving an item per a "Pick" business process of the first workflow, the next instruction sent to the portable device by the order fulfillment management engine may be a "Pick" business process of the second workflow, rather than the next subsequent instruction in the first workflow, as the user is already at the location where the "Pick" business process of the second workflow must be completed…; paragraph 0065, discussing that the fulfillment management engine includes a performance management component, a fulfillment administration component, and a fulfillment scheduling and tracking component. The performance management component is coupled to both the reporting component and the fulfillment administration component. The fulfillment administration component is also coupled to the reporting component and the fulfillment scheduling and tracking component. The fulfillment scheduling and tracking component is also coupled to the reporting component, the order management system and the process design (and/or design) component; paragraph 0072, discussing that the designer 128 at the process design system may select any of the predefined common business processes or predefined custom business processes and arrange them in an order or configuration to define a desired order fulfillment workflow of a fulfillment program; paragraph 0104). 

The Ledford-Sobhy-Cooper-Hermans-Aranoff combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans-Aranoff combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans-Aranoff combination to include Grabovski’s feature for including interchangeably controlling and executing one or more tasks, functions, or operations of a plurality of picking stations at an order fulfillment facility or warehouse using multiple devices of the devices, in the manner claimed, would serve the motivation of providing a flexible and more efficient order fulfillment management system (Grabovski, paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above. Further, as per claim 11 the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches wherein the plurality of devices includes a handheld device and controller each operating or running disparate software platforms or operating systems (Sobhy, paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner; paragraph 0046, discussing that the user devices 108 may correspond to different types of computing units, including, but not limited to, personal computers, computer work stations, lap top computers, tablet-type computers, personal digital assistant devices, mobile telephones of any type (e.g., smart phones), non-mobile telephones of any type, electronic book reader devices, set-top box devices, game-playing consoles, portable game-playing devices, and so on. The applications 110 may correspond to software-implemented logic that can be downloaded from the service system 102 (and/or elsewhere) and stored in data stores provided by the user devices 108).

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying Ledford to include Sobhy’s features for including a handheld device and controller each operating or running disparate software platforms or operating systems, in the manner claimed, would serve the motivation of providing a uniform framework for controlling different kinds of target devices, thereby reducing the complexity and cost associated with the task of controlling plural target devices (Sobhy at paragraph 0034), or in the pursuit of carrying out business services that are easily adaptable to a wide variety of business applications; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Ledford-Sobhy-Cooper-Hermans-Aranoff combination does not explicitly teach wherein the order fulfilling facility or warehouse comprises a series of stations, zones or cells and wherein the set of instructions includes instructions or logic for carrying out one or more tasks, functions, and/or operations at selected ones of the stations, zones or cells, and wherein one or more engines of the series of engines translate and communicate the set of instructions to the handheld device and the controller to allow the handheld device and the controller to substantially interchangeably control and execute the one or more tasks, functions, or operations at selected ones of the stations, zones or cells. However, Grabovski in the analogous art of workflow management teaches this concept (abstract, discussing a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel. In addition, such an order fulfillment management system may also be more easily adapted for different retail store environments as the system allows a designer to easily create or modify a fulfillment workflow by selecting predefined common business processes or creating any additional custom business processes…; paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0049, discussing that  where a designer desires to define a "ship from store" fulfillment program for a retail store, the designer may operate the GUI to select a plurality of predefined common business processes to define the fulfillment workflow associated with the "ship from store" fulfillment program. In one embodiment, the designer defines the fulfillment workflow of the "ship from store" fulfillment program by selecting the common "Pick", "Stage", "Pack", "Ship", and "Load" business processes.  In such a program, the business process workflows associated with the common "Pick", "Stage", "Pack", "Ship", and "Load" business processes would result in the order being picked from inventory, prepared for further processing, packed, prepared for shipping, and loaded onto the delivery vehicle (i.e., the order fulfilling facility or warehouse comprises a series of stations, zones or cells); paragraph 0056, discussing that the order fulfillment management engine within the fulfillment management & applications server 102 operates at least one portable device to implement the fulfillment business processes of the selected predefined fulfillment workflow. According to one embodiment, the portable device is a handheld device including a display 105. For example, in one embodiment, based on the selected fulfillment program and associated fulfillment workflow, the order fulfillment management engine within the fulfillment management & applications server 102 operates the handheld device to instruct a user of the handheld device to perform certain tasks corresponding to the business processes [i.e., the set of instructions includes instructions or logic for carrying out one or more tasks, functions, and/or operations at selected ones of the stations, zones or cells] in the selected fulfillment workflow. In one embodiment, the order fulfillment management engine operates the handheld device 104 to provide step-by-step instructions to the associate to complete tasks corresponding to the business processes in the selected fulfillment workflow; paragraph 0060, discussing that the instructions of a first and a second workflow of a first and a second fulfillment program may be provided to the portable device based on other relevant information. In one embodiment, the current instructions being provided to a portable device may be selected based on the selected workflow(s) currently being driven and a characteristic of the user of the portable device, such as the location of the user. For example, if the user is currently located in one of the aisles of the retail store and is retrieving an item per a "Pick" business process of the first workflow, the next instruction sent to the portable device by the order fulfillment management engine may be a "Pick" business process of the second workflow, rather than the next subsequent instruction in the first workflow, as the user is already at the location where the "Pick" business process of the second workflow must be completed. In other embodiments, the current instructions being provided to a portable device may be based on some other characteristic of the user  such as the qualifications of the user  or the current task being performed by the user; paragraph 0065, discussing that the fulfillment management engine includes a performance management component, a fulfillment administration component, and a fulfillment scheduling and tracking component. The performance management component is coupled to both the reporting component and the fulfillment administration component. The fulfillment administration component is also coupled to the reporting component and the fulfillment scheduling and tracking component. The fulfillment scheduling and tracking component is also coupled to the reporting component, the order management system and the process design component; paragraph 0072, discussing that the designer at the process design system may select any of the predefined common business processes 206 or predefined custom business processes 207 and arrange them in an order or configuration to define a desired order fulfillment workflow of a fulfillment program).

The Ledford-Sobhy-Cooper-Hermans-Aranoff combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans-Aranoff combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans-Aranoff combination to include Grabovski’s feature for including a series of stations, zones or cells and instructions for carrying out one or more tasks, functions, and/or operations at selected ones of the stations, zones or cells, and translating and communicating the set of instructions to the handheld device and the controller to allow the handheld device and the controller to substantially interchangeably control and execute the one or more tasks, functions, or operations at selected ones of the stations, zones or cells, in the manner claimed, would serve the motivation of providing a flexible and more efficient order fulfillment management system (Grabovski, paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, the Ledford-Sobhy-Cooper-Hermans-Aranoff-Grabovski combination teaches the  system of claim 11. Although not taught by the Ledford-Sobhy-Cooper-Hermans-Aranoff combination, Grabovski  teaches wherein the stations, zones or cells include picking stations, storage areas, and/or loading stations (paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0049, discussing that  where a designer 132 desires to define a "ship from store" fulfillment program for a retail store, the designer 132 may operate the GUI to select a plurality of predefined common business processes to define the fulfillment workflow associated with the "ship from store" fulfillment program. In one embodiment, the designer 132 defines the fulfillment workflow of the "ship from store" fulfillment program by selecting the common "Pick", "Stage", "Pack", "Ship", and "Load" business processes. In such a program, the business process workflows associated with the common "Pick", "Stage", "Pack", "Ship", and "Load" business processes would result in the order being picked from inventory, prepared for further processing, packed, prepared for shipping, and loaded onto the delivery vehicle; paragraph 0056, discussing that the order fulfillment management engine within the fulfillment management & applications server 102 operates at least one portable device to implement the fulfillment business processes of the selected predefined fulfillment workflow. According to one embodiment, the portable device is a handheld device including a display 105.  For example, in one embodiment, based on the selected fulfillment program and associated fulfillment workflow, the order fulfillment management engine within the fulfillment management & applications server operates the handheld device to instruct a user of the handheld device to perform certain tasks corresponding to the business processes in the selected fulfillment workflow (e.g., retrieve an item, package item for shipping, deliver an item, etc.). In one embodiment, the order fulfillment management engine operates the handheld device to provide step-by-step instructions to the associate to complete tasks corresponding to the business processes in the selected fulfillment workflow; paragraph 0085, discussing that the "Stage" business process 206 includes a "Bin" action 208 that instructs an associate to retrieve a tote (or other container) associated with an order, and place it into a storage location or bin (i.e., wherein the stations, zones or cells include picking stations, storage areas, and/or loading stations), a "Scan" action 208 that instructs the associate to scan a barcode of the tote to confirm that the right tote has been retrieved, and a "Label" action 208 that instructs the associate to print a tote label on a portable printer 109 and affix it to the tote. According to one embodiment, the "Pack" business process 206 includes a "Pack" action 208 that instructs an associate to put items of an order (e.g., items within a tote associated with the order) into a shipping box, a "Special" task that instructs the associate to confirm whether any items within the order require special packaging, and a "Oversize" task that instructs the associated to confirm whether any items within the order are oversized and require oversized packaging; paragraph 0040).

The Ledford-Sobhy-Cooper-Hermans-Aranoff combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans-Aranoff combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans-Aranoff combination to include Grabovski’s feature for including picking stations, storage areas, and/or loading stations, in the manner claimed, would serve the motivation of providing a flexible and more efficient order fulfillment management system (Grabovski, paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

18.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford in view of Sobhy, in view of Cooper, in view of Hermans, in view of Aronoff, in view of Grabovski, in further view of Hasman et al., Pub. No.: US 2015/0086304 A1, [hereinafter Hasman].

As per claim 13, the Ledford-Sobhy-Cooper-Hermans-Aranoff combination teaches the system of claim 9, but it does not explicitly teach wherein in response to a determination that prescribed articles of the ordered articles have been received in one or more of the partitioned areas, the controller, and/or the handheld device, is operable to instruct picking and/or placement of the prescribed articles onto one or more conveying systems, shuttles, containers, and/or bins to be transported for order fulfillment. However, Grabovski in the analogous art of workflow management teaches this concept (paragraph 0040, discussing that the common business processes may be combined in any number of various ways to form fulfillment workflows to accomplish specific store-based fulfillment programs. For example, according to one embodiment, an "in-store pickup" fulfillment program of a retail store is associated with a fulfillment workflow including the common "Pick", "Stage", and "Pickup" business processes. Based on this workflow, an associate at the retail store would retrieve the order from inventory, put the order into designated area for storing, and retrieve the order to be dispensed to the customer; paragraph 0041, discussing a "home delivery" fulfillment program of a retail store is associated with a fulfillment workflow including the common "Pick", "Stage", "Load", and "Deliver" business processes. Based on this workflow, an associate at the retail store would retrieve the order from inventory, prepare the order for further processing, load the order onto a delivery vehicle, and deliver the order to the customer. As can be seen above, the "in-store pickup" fulfillment program and the "home delivery" fulfillment program both include the common "Pick" and "Stage" business processes. According to other embodiments, a store-fulfillment program may be defined by combining several common business processes, in any number of ways, into a fulfillment workflow; paragraph 0084, discussing that in one embodiment, the "Audit" business process 206 includes a single "Confirm Accuracy" action 208 that instructs an associate to confirm the accuracy of an order. According to another embodiment, the "Pick" business process 206 includes a "Retrieve" action 208 that instructs an associate to retrieve an item from inventory, a "Scan" action 208 that instructs the associate to scan a barcode of the retrieved item to confirm that the right item has been picked, a system action task that validates the entered code against the expected code and quantity a conditional logic task that causes the system to report an audit failure if the values do not match, and a "Tote" action 208 that instructs the associate to place the item in a specific tote or other container (in response to a determination that prescribed articles of the ordered articles have been received in one or more of the partitioned areas, the controller, and/or the handheld device, is operable to instruct picking and/or placement of the prescribed articles onto one or more conveying systems, shuttles, containers, and/or bins to be transported for order fulfillment); paragraph 0085).

The Ledford-Sobhy-Cooper-Hermans-Aranoff combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans-Aranoff combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans-Aranoff combination to include Grabovski’s feature for wherein in response to a determination that prescribed articles of the ordered articles have been received in one or more of the partitioned areas, the controller, and/or the handheld device, is operable to instruct picking and/or placement of the prescribed articles onto one or more conveying systems, shuttles, containers, and/or bins to be transported for order fulfillment, in the manner claimed, would serve the motivation of providing a flexible and more efficient order fulfillment management system (Grabovski, paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	The Ledford-Sobhy-Cooper-Hermans-Aronoff-Grabovski combination does not explicitly teach wherein the plurality of devices furtherInventors: Dematic Corp. Serial No.: 15/699,286 Page: 5include at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles, and wherein the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put- wall or pick-wall system. However, Hasman in the analogous art of inventory management teaches this concept (paragraph 0002, discussing that the present invention is directed to fulfillment of customer orders and, in particular, to fulfillment of customer orders utilizing the one-to-many put sequence procedure…; paragraph 0003, discussing that one-to-many put sequence processing typically uses a human operator to retrieve one or more homogeneous items having the same item identifier, such as a stock-keeping unit (SKU) from a container, referred to as an "inventory container." The item(s) is matched with a customer order requiring that item(s). In a one-to-many put sequence, multiple customer orders are assembled concurrently (i.e., the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put- wall or pick-wall system), each at a separate location in a put station; paragraph 0004, discussing that examples of such put stations are put-walls in which a customer order is assembled at a location on the put-wall (i.e., wherein the plurality of devices further  include at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles). Also, a goods-to-person pick station in which inventory containers are automatically brought to the operator and removed when the item(s) have been removed from the container. Customer orders are each assembled at a specific location in an order buffer usually in order containers. When an order container for an order is full or the order is complete, an empty container is substituted until that container is full, and so-on. Whether a put-wall or a goods-to-person pick station is used, an operator must move, such as by walking, between the inventory container and the order container. The further the operator must move and the greater the number of item placements, the longer it takes the operator to fill an order and places additional workload on the operator; paragraph 0030, discussing that an example of operation of methods 25 and 50 will be illustrated with respect to FIGS. 4a-4c in which a goods-to-person (GTP) station 10 is illustrated with order assembly locations designated a1 and a2 as closest to the operator, positions b1 and b2 next closest to the operator, and positions c1 and c2 furthest from the operator. The operator is positioned at the inventory receptacle lift 12, which is identified as a "donor tote". The blocks below each order assembly locations illustrate order containers with inventory items being placed therein. The blocks below each order assembly represent events at subsequent intervals or periods of time, which are labeled at the right-hand column).

The Ledford-Sobhy-Cooper-Hermans-Aronoff-Grabovski combination describes features related to workflow management. Hasman discusses a method for fulfillment of customer orders utilizing the one-to-many put sequence procedure. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans-Aronoff-Grabovski combination with Hasman because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans-Aronoff-Grabovski combination to include Hasman’s feature for including at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles, and wherein the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put-wall or pick-wall system, in the manner claimed, would serve the motivation of  providing techniques for enhancing efficiency of order fulfillment (Hasman, paragraph 0006); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Rosenberg al., Pub. No.: US 2013/0067476 A1 – describes a workflow scripting system.
B.	Coslovi et al., Pub. No.: US 2015/0370540 A1 – describes techniques for facilitating workflow design and modification in a workflow management system.
C.	Hegemier et al., Pub. No.: US 2011/0282476 A1 – describes  a generic workflow that can be applied to all stations on the floor to relieve inventory of goods.
D.	Lam et al., Pub. No.: US 2017/0315789 A1 – describes methods, systems, apparatuses, and computer program products are provided for developing workflows.
E.	Fable et al., Pub. No.: US 2017/0206483 A1 – describes that regardless of the independent and disparate nature of the application programming interfaces of the resources included in the enterprise computing architecture, each application programming interface is functionally able to consume and process the generated workflows because the workflow has been encapsulated into the standardized data object/format.
F.	Pajunen, Lasse, and Suresh Chande. "Developing workflow engine for mobile devices." 11th IEEE International Enterprise Distributed Object Computing Conference (EDOC 2007). IEEE, 2007 – describes a mobile workflow system which provides a platform for deploying and managing process oriented applications and services in mobile devices
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683